UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4907


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TINA BELCASTRO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cr-00056-IMK-JSK-5)


Submitted:   May 15, 2013                    Decided:   May 30, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Apellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tina Belcastro appeals her conviction and eight-month

sentence imposed pursuant to her guilty plea to distributing

Buprenorphine      with     1000    feet   of   public    housing.        Counsel     has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but   questioning         whether    the   district       court        erred    by    not

sentencing       Belcastro    to    a   lower     sentence       and    by     providing

inadequate explanation for the sentence.                  Neither Belcastro nor

the Government has filed a brief.                After a review of the entire

record, we affirm.

            Belcastro       was    released     from    prison    on    February      15,

2013, to serve her three-year supervised release term.                               Thus,

there is no longer any live controversy regarding the length of

Belcastro’s confinement, and her challenge to the length of her

prison term is therefore moot.             See Sibron v. New York, 392 U.S.

40, 55-56 (1968); United States v. Tapia-Marquez, 361 F.3d 535,

537 (9th cir. 2004).               Accordingly, we dismiss the appeal in

part, insofar as it challenges the length of Belcastro’s prison

sentence.

            We     have    reviewed     the     remainder    of     the      record    in

accordance with Anders, and we find no meritorious issues for

appeal.     Accordingly, we affirm Belcastro’s conviction as well

as her term of supervised release.                     This court requires that

                                           2
counsel inform Belcastro in writing of her right to petition the

Supreme   Court    of   the    United    States    for    further   review.       If

Belcastro    requests     that    a     petition    be    filed,    but   counsel

believes that such a petition would be frivolous, then counsel

may   move    in      this     court     for      leave    to   withdraw        from

representation.       Counsel's motion must state that a copy thereof

was served on Belcastro.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court    and    argument    would    not   aid    the

decisional process.

                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                         3